Citation Nr: 0843838	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for leucopenia.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The veteran had active service from December 1988 to December 
1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  



FINDINGS OF FACT

1.  Leukopenia is not a disability for which service 
connection may be granted and the veteran is not shown to 
have any disorder manifested by leukopenia.

2.  The veteran is not precluded from all forms of 
substantially gainful employment by reason of his service-
connected fibromyalgia.  



CONCLUSIONS OF LAW

1.  A disorder manifested by leukopenia was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007). 

2.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.16 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated March 2004, 
December 2004, and December 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

Leukopenia

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West. 11 Vet. App. 
415, 419 (1998).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Leukopenia is a decrease in the number 
of circulating white blood cells in the blood.  There is no 
evidence of record suggesting the appellant's decreased white 
blood cell level causes any impairment of earning capacity.  
In addition, laboratory findings, without an associated 
defined disability, are not considered disabilities for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (2000).   While decreased white blood cell 
count levels may be evidence of an underlying disability, or 
may later cause disability, service connection may not be 
granted for a laboratory finding.

Because the medical evidence does not show that the veteran 
currently has a disorder manifested by leukopenia, service 
connection must be denied.

Total Disability Evaluation

Total disability based on individual unemployability is 
considered to exist when there is present any impairment of 
mind of body, which is sufficient to render it impossible for 
the average person to follow a substantially occupation.  
38 C.F.R. § 3.340(a)(1).  Total disability ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 100 percent 
evaluation, or, with less disability where the requirements 
of 38 C.F.R. § 4.16 are met.  See 38 C.F.R. § 3.340(a)(2).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent of more.  38 C.F.R. 
§ 4.16(a).

The veteran fails to meet the basic schedular requirements 
for TDIU since he does not have disabilities which would 
render a combined rating of at least 70 percent.  See 
38 C.F.R. § 4.16(a).  He is service-connected only for 
fibromyalgia, rated as 40 percent disabling.

Under 38 C.F.R. § 4.16, the veteran can also be considered 
for an extraschedular rating if he is unemployable due to his 
service-connected disabilities.  38 C.F.R. § 4.16(b).  The 
veteran claims that he was fired from several jobs as a 
result of his limited abilities due to his service-connected 
disability.  The veteran therefore is claiming that he is 
unable to work or to reeducate himself as a result of his 
service-connected disability.  However, no objective evidence 
indicating the reasons of his dismissal from his former 
employers has been submitted.  More significantly, the 
medical evidence of record also does not suggest that the 
veteran is incapable of working as a result of his 
fibromyalgia and there is no medical opinion of record that 
indicates that the veteran is unemployable due solely to his 
service connected fibromyalgia.

There is no doubt that the veteran has symptoms associated 
with his service-connected fibromyalgia.  However, the 
veteran does not report, and the evidence does not reflect, 
that he was told by doctors that he could not work.  The 
records do indicate complaints of pain and fatigue associated 
with fibromyalgia, but do not indicate that levels of such 
symptoms rise to the level of unemployability.  As such, 
there is no plausible basis for concluding that the veteran 
is unable to secure and follow a gainful occupation and 
referral is not necessary. 


ORDER

Service connection for leukopenia is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


